Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of species I (Article of footwear as shown in figures 6-7) in the reply filed on 5/4/2022 is acknowledged.
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “modules detachable connected to each other along one of a plurality of seams” in claims 1,8,11 and 18 must be shown or the feature(s) canceled from the claim(s).  The modules (122a-122d) are shown but not how they are detachable connected together. No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.  Applicant fails to provide sufficient details of how the modules are detachable connected with each other.  See detachable language in claims 1,8,11 and 18.
Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Due to the lacks of description it is not clear how the modules (122a-122d) are detachably connected to each other as defined in claims 1,8,11 and 18.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1,8,9,11 and 18-19, as understood, are is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2010/0192415 (James) in view of US 4306360 (Hagger).
Regarding claims 1,8,9,11 and 18-19, James teaches an article of footwear comprising a midsole (16) and an outsole (14), said outsole including a main body including a plurality of modules (20a-20t) arranged in series from a first end to a second end, adjacent ones of the modules detachably connected to each other (connected by projections 24 and recesses 30) along one of a plurality of seams extending from a first side of the main body to a second side of the main body (grooves 18, see figure 2).  The modules could be one (e.g. 20a) or a plurality (e.g. 20a,20b,20c).
James lacks teaching at least one insert embedded in each of the modules and configured for selectively attaching a traction element to the outsole.  Hagger teaches providing an outsole (13) with an insert (receptacle 12) embedded in the sole configured for selectively attaching a traction element (cleat 14) to the outsole.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the outsole of the article of footwear taught by James, with at least one insert embedded in each of the modules and configured for selectively attaching a traction element to the outsole, as taught by Hagger, to provide additional traction for the wearer.
Regarding claims 8-9 and 18-19, see figure 2 of James which show a plurality of modules having different lengths.
Claims 2-7,10,12-17 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over the references as applied to the claims above, and further in view of US 3824716 (Di Paolo).
Di Paolo teaches the bottom surface of the outer sole (14) having a plurality of ribs from a first terminal end at the first side to a second terminal end of the second side of the main body of the sole to provide a skid-resistant footwear.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the outsole of the footwear taught by James with the bottom surface having a plurality of ribs from a first terminal end at the first side to a second terminal end of the second side of the main body of the sole, as taught by Di Paolo to provide additional traction.
Regarding claims 4 and 14, the outer periphery (34) of the outsole (14) taught by James has is flat and extends perpendicular as claimed.
Regarding claims 5,10,15 and 20, it would be an obvious design choice to construct the each of the modules with a plurality of traction elements (e.g. cleats) formed at each of the ends of the module inasmuch as the cleats could be placed at a number of different inasmuch as the location of the cleats would appear to be suitable depending on the individual wearer, the activity (baseball, football, soccer, golf, etc.)  being used for and the type of terrain being used on. This view is buttressed by applicant's disclosure which does not reveal that the specific location of the cleats solves any particular problem and/or yields any unexpected results.  With regard to the ribs Di Paolo teaches the ribs throughout the entire sole and therefore there would be ribs between the traction elements (cleats) and therefore are isolated from each other by a series of ribs.
Regarding claims 6-7 and 16-17, the ribs taught by Di Paolo are located throughout the entire sole and therefore the outsole of the combination taught above would have ribs dispose at ends of each modules and adjacent to one of the plurality of seams.

Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  The prior art cited and not relied upon by the Examiner for the above rejections are considered to be pertinent in that the references cited are considered to be the nearest prior art to the subject matter defined in the claims as required by MPEP707.05.
Applicant is duly reminded that a complete response must satisfy the requirements of 37 C.F. R. 1.111, including: 
-“The reply must present arguments pointing out the specific distinctions believed to render the claims, including any newly presented claims, patentable over any applied references.” 
--“A general allegation that the claims define a patentable invention without specifically pointing out how the language of the claims patentably distinguishes them from the references does not comply with the requirements of this section.”
-Moreover, “The prompt development of a clear issue requires that the replies of the applicant meet the objections to and rejections of the claims.  Applicant should also specifically point out the support for any amendments made to the disclosure.  See MPEP 2163.06” MPEP 714.02.  The “disclosure” includes the claims, the specification and the drawings.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TED KAVANAUGH whose telephone number is (571) 272-4556.  The examiner can normally be reached on Monday-Thursday 8AM-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule a telephone interview, applicant is encouraged to call the examiner.  Normally telephone interviews can quickly be scheduled.  For other types of interviews, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Khoa Huynh can be reached on 5712724888.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Ted Kavanaugh/
Primary Patent Examiner
Art Unit 3732
Tel: (571) 272-4556